Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
In reference to claim 1, US 5,816,044 A to Biggs is the most similar prior art and discloses many of the features of claim 1 including a first exhaust pipe (42, Fig. 3), a second exhaust pipe (38) and a third exhaust pipe (36) oriented in a linear array; a merging tubular portion (50); a downstream tubular portion (60) offset from the center; and a communication opening portion (seen as the cross-section in Fig. 5), wherein the distal end of the first exhaust pipe connected to the downstream tubular portion. However, Biggs fails to disclose the distal end of the first exhaust pipe is disposed inside the downstream tubular portion (the pipe terminates at the wall; see Fig. 6) and that the first exhaust pipe passes through the communication opening portion (the pipe connects below the communication opening portion).
JP 2016-053311 A to Hamamoto et al. discloses an exhaust pipe (8, Fig. 7) that is disposed inside a downstream tubular portion (11a) through a communication opening (at symbol 12). However, this pipe is shared between the second and third cylinders (not the first) and thus Hamamoto does not disclose the arrangement order of the exhaust pipes. Also, Hamamoto does not disclose the offset of the tubular portion.
JP S59-165521 U discloses a first exhaust pipe (2, rightmost) with a distal end disposed inside a “downstream” tubular portion. However, a merging tubular portion (6) is not connected to the “downstream” tubular portion and there is no communication opening for the first exhaust pipe to pass through.
The prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, a first exhaust pipe disposed at one end of an array direction wherein a distal end of the first exhaust pipe is disposed inside the downstream tubular portion through the communication opening portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746
17 June 2021